Detailed Action
This action is in response to the amendment filed on September 3, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                    Response to Arguments
1.	Applicant’s arguments dated September 3, 2021 with respect to claims 1-20 USC 103 rejection have been considered, but are not persuasive.
	Applicants argues that: “Independent claim 18 recites, in part, “receiving, in response to sending the question, the candidate answer from each of the plural search subdomains, and a respective confidence score for each of the candidate answers,” and “providing at least one of the candidate answers and the respective confidence score to the device, for providing an answer to the question based on the respective confidence score and the at least one of the candidate answers.” The Office Action acknowledges that the cited portions of Fung do not disclose or suggest at least these features of independent claim 18. The cited portions of Ferrucci do not cure the deficiencies of the cited portions of Fung.  Thus, Ferrucci discloses that 

Applicant further argues that independent claim 1 “For at least some of the explanations previously provided with respect to the proposed combination of the cited portions of Fung and Ferrucci, the proposed combination does not disclose or suggest at least, for example, “receive, in response to sending the question, the respective candidate answer and a corresponding respective confidence score from each respective search subdomain of the plural search subdomains, wherein the corresponding respective confidence score indicates a likelihood, determined by the respective search subdomain, of a correctness of the respective candidate answer with regard to the question,” as recited in independent claim 1.

Furthermore, although Fung discloses “collect help information from...sources” such as user blogs and search engines, (Fung, 936), where the information can be in multiple formats including “videos, PDF documents, web pages, and others,” (Fung, 62); Fung, does not or inherently disclose that each of the sources is “configured to provide a respective candidate answer to the question in a format that differs from those provided by the other search subdomains of the plural search subdomains,” as recited in independent claim 1.

Instead, Fung discloses that various sources, such as user blogs, Internet resources, and search engines, are searched and provide information in different formats, such as “videos, PDF documents, web pages, and others.” Fung, 462. Further in this regard, user blogs, Internet resources, and search engines are not understood to provide information in different specific formats (defined by Fung as “videos, PDF documents, web pages, and others.”

Independent claim 10 recites, in part, “receive, on the device, a plurality of candidate answers from the server, the plurality of candidate answers having been selected from candidate answers provided by respective plural search subdomains of a first information domain, the plural candidate answers having different formats with respect to each other, and the plurality of candidate answers having being ranked at the server based on server-based context data corresponding to a user of the device, the user being unidentifiable from the server-based context data,” and “re-rank, on the device, the plurality of candidate answers based at least in part on device-based context data corresponding to the user, the device-based context data being unavailable to the server.” The cited portions of Fung do not disclose or suggest at least these features of independent claim 10.
Fung discloses that “user could store a preference that the help information be returned consistent with a particular device/form factor (e.g., desktop, cellphone, tablet)...while a particular user is interacting with the software program over a desktop, he or she may specify through preferences that the relevant help information is to be delivered utilizing a different device/form factor.” Fung, 90.

However, Fung does not disclose or suggest “receive, on the device, a plurality of candidate answers from the server, the plurality of candidate answers having been selected from candidate answers provided by respective plural search subdomains of a first information domain, the plural candidate answers having different formats with respect to each other, and the plurality of candidate answers having being ranked at the server based on server-based context data corresponding to a user of the device, the user being unidentifiable from the server-based context data,” and “re-rank, on the device, the plurality of candidate answers based at least in part on device-based context data corresponding to the user, the device-based context data being unavailable to the serve,” as recited in independent claim 10.”

	The Office respectfully disagrees and maintains the rejection. According to Applicant’s specification, [0034], “the information domain 310a corresponds to web-based search results, e.g., search results that originate from and/or are derived from web-based resources. In particular, the information domain 310a may include multiple subdomains, each of which corresponds to respective web resource(s) for providing a respective candidate answer. In addition, as discussed further below with respect to FIG. 4, the information domain 310a may provide a confidence score for each of the candidate answers provided by the search subdomains 404-412. The confidences scores may, for example, be generated by each of the individual subdomains and may indicate a confidence of the respective subdomain that the candidate answer being provided is, for example, the most appropriate candidate answer for the question.”

	Fung teaches an engine which may process context data to reference a plurality of sources/domains such as official help documentation, user blogs, partner web sites, etc. and harvest relevant help information. Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of help issues. Some embodiments further comprise the engine collecting additional help information from another of the plurality of data sources/domains in response to the query. Can also consist of the engine weighting the help information and the additional help information, and displaying the information ranked according to the weighting. The weighting is based upon each data source/domain.

	In addition, Ferrucci teaches in Fig. 1, [005], [0027], [0045] and [0089], a method and system for diffusing evidence among candidate answers during question answering. Includes identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The QA system may acquire content or identify and gather the content to use for the answer sources and evidence sources. Content acquisition may be a combination of manual and automatic steps and example questions may be analyzed to produce a description of the kinds of questions that must be answered and a characterization of the domains. Analyzing example questions may involve a manual task, while domain analysis may be informed by automatic or statistical analyses, such as the LAT analysis. A LAT indicates the type of answer that the question is looking for. The may include a wide range of domains, including encyclopedias, dictionaries, thesauri, newswire articles, literary works, etc. 

Once relationships among candidate answers have been identified, the methodology and system in one embodiment may transfer evidence between the candidates and use this information to re-rank the candidates. It can calculate a new confidence score and re-rank candidates based on their feature vectors, for instance, using machine-learning. Sets of confidence scores may be grouped according to their domains.) 

	Regarding dependent claims 2-9, 11-17, 19-20, Applicant has not overcome the rejections and they remain similarly rejected.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have pointed to different references as teachings different claim limitations, and also briefly discussed what each of the references does not teach. However, applicants did not consider and discuss how these references have been combined. Nor did the applicants discuss why these references cannot be combined.	
Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
                                           Relevant Prior Art
2.	During the search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention. Reference is listed on the Notice of References form included in this office action:  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haggar et al. US 2015/0026163 A1- Correlating Corpus/Corpora Value from Answered Questions.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2017/0177386 A1) in view of Ferrucci et al. (US 2012/0078636 A1.)

	Regarding claim 1, Fung discloses “A device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: receive a question from a client device;” (See Fig. 1-Fig. 1B and [00101], [0054]) (The engine expresses the query as a suggested question in panel embedded in an interface, poses the query to a plurality of data sources in response to the user selecting the suggested question, and collects help information from one of the plurality of data sources in response to the query. The engine stores the help information and the additional help information, and displays the help information/answers and the additional help information in the panel.)The help panel may include a window 167 including a list of suggested questions relating to the context of the user's interaction with the application. Here, the suggested questions relate to various aspects of data combination. FIG. 1B further shows that the window may also include a blank question for filling in by a user.)

“send the question to a first information domain comprising plural search subdomains, each of the plural search subdomains being configured to provide a respective candidate answer to the question in a format that differs from those provided by the other search subdomains of the plural search subdomains;” (See [008], [0036]) (The engine may process that context data to reference a plurality of sources/subdomains (e.g., official help documentation, informal user blogs, third party partner web sites, etc.) and harvest relevant help information therefrom. Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of relevant help information. Such sources may be external or internal to the environment in which the application resides. For example, various internal sources of potential valuable help information may exist, such as formal sanctioned help documentation, official user groups, and an IT department. Various external sources may also provide valuable help information, for example third party partners, unofficial user blogs, and general Internet resources.)

But, Fung does not explicitly disclose “receive, in response to sending the question, the respective candidate answer and a corresponding respective confidence score from each respective search subdomain of the plural search subdomains, wherein the corresponding respective confidence score indicates a likelihood, determined by the respective search subdomain, of a correctness of the respective candidate answer with regard to the question: and provide at least one of the candidate answers to the client device, for providing an answer to the question based on the at least one of the candidate answers.”

However, Ferrucci teaches “receive, in response to sending the question, the respective candidate answer and a corresponding respective confidence score from each respective search subdomain of the plural search subdomains, wherein the corresponding respective confidence score indicates a likelihood, determined by the respective search subdomain, of a correctness of the respective candidate answer with regard to the question: and provide at least one of the candidate answers to the client device, for providing an answer to the question based on the at least one of the candidate answers.” (See [005], [0045], [0088]) (A method and system for diffusing evidence among candidate answers during question answering may be provided. The method may include identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering computer process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The method may also include transferring all or some of the evidence from the first candidate answer to the second candidate answer based on the identified relationship. 

Example questions may be analyzed from the problem space to produce a description of the kinds of questions that must be answered and a characterization of the application domain. Analyzing example questions may involve a manual task, while domain analysis may be informed by automatic or statistical analyses, such as the lexical answer type (LAT) analysis. A LAT indicates the type of answer that the question is looking for. The sources 402 and 404 may include a wide range of encyclopedias, dictionaries, thesauri, newswire articles, literary works, and so on.

The method may further include computing a new confidence score for the second candidate answer based on the transferred evidence. Ranking and confidence estimation may be separated into two phases. In both phases sets of scores may be grouped according to their domain for example type matching, passage scoring, etc.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Fung (Application help functionality including suggested search) with Ferrucci (Evidence diffusion among candidate answers during question answering) in order to allow for computer systems to deeply analyze the breadth of relevant content to more precisely answer and justify answers to user's natural language questions. See Ferrucci, [003].

One having ordinary skill would also be motivated to combine Fung and Ferrucci, in view of the suggestions provided by Ferrucci in paragraphs [003]-[004], which suggests that, “An open-domain Question Answering (QA) problem is one of the most challenging in the realm of computer science and artificial intelligence, requiring a synthesis of information retrieval, natural language processing, knowledge representation and reasoning, machine learning, and computer-human interfaces. QA systems typically generate several potential candidate answers to a given question and use various algorithms to rank and score candidates based on their evidence. However, QA systems typically consider candidate answers independent of each other, and seldom, if ever, explore relationships among the candidates themselves.”  

Regarding claim 2, Fung in view of Ferrucci discloses “The device of claim 1, wherein the instructions further cause the at least one processor to: provide the respective confidence score for the at least one of the candidate answers to the client device, for providing the answer to the question based on the respective confidence and the at least one of the candidate answers.” (See [0013], [0055]-[0059] [0105]) (Certain embodiments further comprise the engine weighting the help information and the additional help information, and displaying the help information ranked according to the weighting. The help information and/or the suggested questions of the panel may be offered in a list whose ordering reflects a ranking based upon a weight assigned by the engine. The engine could compute this weight, for example, based upon factors such as: frequency that the question has been adopted by other users;  closeness of the fit of the question to the key words of the query;  provenance of source of the help information (e.g., in descending order: official help document; obtained from approved 3.sup.rd party partner, obtained from unofficial user group, raw search result from internet);  user feedback (e.g., clicking "Y" in response to "Helpful?" prompt); other factors. Search results may be ranked dynamically, based upon user behavior such as, clicks, user voting, and manual promotion.)

Regarding claim 3, Fung in view of Ferrucci discloses “The device of claim 2, wherein the instructions further cause the at least one processor to adjust the respective confidence scores based on server-based context data.” (See [0060]-[0061], [0105]-[0108]) (The help system may operate in a manner that is dynamic rather than static. Thus as the user continues to interact with the application and provide additional actions, the help information (including the listing of suggested questions) can be updated to reflect the most recent context data.  New questions that are submitted are added to the list of questions for the current context. The questions can be ranked based upon factors such as frequency of the query, and/or by internal flagging.)

Regarding claim 4, Fung in view of Ferrucci discloses “The device of claim 3, wherein the server-based context data corresponds to topic data associated with a user of the device.” (See [0032]-[0033]) (Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of help topics by a user. Software program can be of almost any type, and can focus, for example, upon various business-related topics such as Enterprise Resource Management (ERM) and Customer Relationship Management (CRM).)

Regarding claim 5, Fung in view of Ferrucci discloses “The device of claim 4, wherein the device is configured to provide the answer to the question based on device-based context data.” (See Fig. 1, [0035]-[0036]) (Based upon monitored communications between the user and software program, the engine 112 of the help system is configured to detect context data 114. And, in view of that context data, the engine is configured to access various possible sources in order to gather and present help information relevant to the user's interaction with the software program. Such sources may be external or internal to the environment in which the application resides.)

Regarding claim 6, Fung in view of Ferrucci discloses “The device of claim 5, wherein the device-based context data is stored locally on the device, and corresponds to at least one of context related to contacts, messages, or user activity associated with device applications.” (See [0041]) (One example of context information revealing a higher experience level could be the user engaging in complex workflow activities such as the creation of workflows involving data blending. Accordingly, such an experience classification could determine the help information delivered and/or the manner of delivering that information.)

Regarding claim 7, Fung in view of Ferrucci discloses “The device of claim 2, wherein the instructions further cause the at least one processor to rank the candidate answers based on the respective confidence scores.” (See [0013], [0105]) (Engine weighting the help information and the additional help information, and displaying the help information/answers ranked according to the weighting. Results may be ranked dynamically, based upon user behavior.)

Regarding claim 8, Fung in view of Ferrucci discloses “The device of claim 1, wherein the device is configured to provide the answer as a composite answer based on at least two of the candidate answers.” (See [0044]) (Based upon processing of the available context data, the engine recognizes that the user is likely seeking to combine two bodies of data in some manner. Accordingly, the engine seeks to reference various possible sources for information relevant to the combination of data.)

Regarding claim 9, Fung in view of Ferrucci discloses “The device of claim 1, wherein the instructions further cause the at least one processor to: send the question to a second information domain configured to provide an additional candidate answer to the question; and provide the additional candidate answer together with the at least one of the candidate answers to the device, for providing the answer to the question based on the additional candidate answer and the at least one of the candidate answers.” (See [0046]-[0047]) (Using such context data and keywords, the engine may access network 120 in order search a first source 121 comprising official help documentation (e.g., a user manual) associated with the software program. The engine may also search a second source 122 comprising the blog of an informal user group of the software program. The engine may also search a third source 123 comprising a website of an official third party partner of the software program. The engine may also access via the network 120, other sources of information that are not necessarily affiliated with the software program itself. For example, a fourth source 124 may comprise a general external search engine (e.g., GOOGLE). That search engine is configured to search the internet for information relevant to combining data in the particular environment of the software application.)

Regarding claim 10, Fung in view of Ferrucci discloses “A computer program product comprising code stored in a non-transitory computer-readable storage medium, the code comprising: code to receive, on a device, user input comprising a question; code to send the question to a server;” (See Fig. 1-Fig. 1B, Fig. 5 and [0040], [0054], [0131]) (Computer system 501 comprises a processor 502 that is in electronic communication with a non-transitory computer-readable storage medium 503. This computer-readable storage medium has stored thereon code 505 corresponding to context data. Code 504 corresponds to an engine. Code may be configured to reference data stored in a database of a non-transitory computer-readable storage medium, for example as may be present locally or in a remote database server. Software servers together may form a cluster or logical network of computer systems programmed with software programs that communicate with each other and work together in order to process requests.. The help panel may include a window 167 including a list of suggested questions relating to the context of the user's interaction with the application. Here, the suggested questions relate to various aspects of data combination. FIG. 1B further shows that the window may also include a blank question for filling in by a user.)

“code to receive, on the device, a plurality of candidate answers from the server, the at least one candidate answer having been selected from candidate answers provided by respective plural search subdomains of a first information domain, the plural candidate answers having different formats with respect to each other and code to’ (See [008], [0036]) (FIG. 1 presents a simplified view of a system 100 according to an embodiment. In particular, user 102 is in communication with a software program 104 via devices 103, 105 to perform various tasks. The engine may process that context data to reference a plurality of sources/subdomains (e.g., official help documentation, informal user blogs, third party partner web sites, etc. and harvest relevant help information therefrom. Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of relevant help information. Such sources may be external or internal to the environment in which the application resides. For example, various internal sources of potential valuable help information may exist, such as formal sanctioned help documentation, official user groups, and an IT department. Various external sources may also provide valuable help information, for example third party partners, unofficial user blogs, and general Internet resources. (See also [0010]) (The engine expresses the query as a suggested question in panel embedded in an interface, poses the query to a plurality of data sources in response to the user selecting the suggested question, and collects help information from one of the plurality of data sources in response to the query. The engine stores the help information and the additional help information, and displays the help information/answers and the additional help information in the panel.)

But, Fung does not explicitly disclose “and the plurality of candidate answers having being ranked at the server based on server-based context data corresponding to a user of the device, the user being unidentifiable from the server-based context data; code to re-rank, on the device, the plurality of candidate answers based at least in part on device-based context data corresponding to the user, the device-based context data being unavailable to the server; code to determine, on the device, an answer to the question based on the re-ranked plurality of candidate answers; and code to provide the determined answer as a response to the question.”

However, Ferrucci teaches “and the plurality of candidate answers having being ranked at the server based on server-based context data corresponding to a user of the device, the user being unidentifiable from the server-based context data; code to re-rank, on the device, the plurality of candidate answers based at least in part on device-based context data corresponding to the user, the device-based context data being unavailable to the server; code to determine, on the device, an answer to the question based on the re-ranked plurality of candidate answers; and code to provide the determined answer as a response to the question.”  (See 005], [0013], [0027], [0088], [0094]) (A method and system for diffusing evidence among candidate answers during question answering may be provided. The method may include identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering computer process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The method may also include transferring all or some of the evidence from the first candidate answer to the second candidate answer based on the identified relationship. The method may further include computing a new confidence score for the second candidate answer based on the transferred evidence. Once relationships among candidate answers have been identified, the methodology and system in one embodiment may transfer evidence between the candidates and use this information to re-rank the candidates. May calculate a new confidence score for XYZ and re-rank candidates based on their feature vectors, for instance, using machine-learning (ML). Ranking and confidence estimation may be separated into two phases. In both phases sets of scores may be grouped according to their domain for example type matching, passage scoring, etc. Code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Fung (Application help functionality including suggested search) with Ferrucci (Evidence diffusion among candidate answers during question answering) in order to allow for computer systems to deeply analyze the breadth of relevant content to more precisely answer and justify answers to user's natural language questions. See Ferrucci, [003].

One having ordinary skill would also be motivated to combine Fung and Ferrucci, in view of the suggestions provided by Ferrucci in paragraphs [003]-[004], which suggests that, “An open-domain Question Answering (QA) problem is one of the most challenging in the realm of computer science and artificial intelligence, requiring a synthesis of information retrieval, natural language processing, knowledge representation and reasoning, machine learning, and computer-human interfaces. QA systems typically generate several potential candidate answers to a given question and use various algorithms to rank and score candidates based on their evidence. However, QA systems typically consider candidate answers independent of each other, and seldom, if ever, explore relationships among the candidates themselves.”  

Regarding claim 11, Fung in view of Ferrucci discloses “The computer program product of claim 10, the code further comprising:  code to receive a confidence score for the at least one candidate answer, wherein the answer to the question is further determined on the device based on the confidence score for the at least one candidate answer.” (See [0013], [0055]-[0059] [0105]) (Certain embodiments further comprise the engine weighting the help information and the additional help information, and displaying the help information ranked according to the weighting. The help information and/or the suggested questions of the panel may be offered in a list whose ordering reflects a ranking based upon a weight assigned by the engine. The engine could compute this weight, for example, based upon factors such as: frequency that the question has been adopted by other users;  closeness of the fit of the question to the key words of the query;  provenance of source of the help information (e.g., in descending order: official help document; obtained from approved 3.sup.rd party partner, obtained from unofficial user group, raw search result from internet);  user feedback (e.g., clicking "Y" in response to "Helpful?" prompt); other factors. Search results may be ranked dynamically, based upon user behavior such as, clicks, user voting, and manual promotion.)

Regarding claim 12, Fung in view of Ferrucci discloses “The computer program product of claim 11, the code further comprising code to adjust on the device the confidence score for the at least one candidate answer based on server-based context data.” (See [0060]-[0061], [0105]-[0108]) (The help system may operate in a manner that is dynamic rather than static. Thus as the user continues to interact with the application and provide additional actions, the help information (including the listing of suggested questions) can be updated to reflect the most recent context data.  New questions that are submitted are added to the list of questions for the current context. The questions can be ranked based upon factors such as frequency of the query, and/or by internal flagging.)

Regarding claim 13, Fung in view of Ferrucci discloses “The computer program product of claim 12, wherein the server-based context data corresponds to topic data associated with a user of the device.” (See [0032]) (Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of help topics by a user.)
Regarding claim 14, Fung in view of Ferrucci discloses “The computer program product of claim 13, wherein the code to determine, on the device, the answer to the question further comprises code to determine, on the device, the answer to the question based on the at least one candidate answer and device-based context data.” (See Fig. 1, [0035]-[0036]) (Based upon monitored communications between the user and software program, the engine 112 of the help system is configured to detect context data 114. And, in view of that context data, the engine is configured to access various possible sources in order to gather and present help information relevant to the user's interaction with the software program. Such sources may be external or internal to the environment in which the application resides.)

Regarding claim 15, Fung in view of Ferrucci discloses “The computer program product of claim 14, wherein the device-based context data is stored locally on the device, and corresponds to at least one of context related to contacts, messages, or user activity associated with device applications.” (See [0041]) (One example of context information revealing a higher experience level could be the user engaging in complex workflow activities such as the creation of workflows involving data blending. Accordingly, such an experience classification could determine the help information delivered and/or the manner of delivering that information.)

Regarding claim 16, Fung in view of Ferrucci discloses “The computer program product of claim 10, wherein the code to determine, on the device, the answer to the question further comprises: code to generate, on the device, a composite answer from at least two candidate answers received from the server.” See [0044]) (Based upon processing of the available context data, the engine recognizes that the user is likely seeking to combine two bodies of data in some manner. Accordingly, the engine seeks to reference various possible sources for information relevant to the combination of data.)

	Regarding claim 17, Fung in view of Ferrucci discloses “The computer program product of claim 10, the code further comprising: code to receive an additional candidate answer from the server, the additional candidate answer having been provided by a second information domain; and code to determine on the device, the answer to the question based on the additional candidate answer and the at least one candidate answer.” (See [0046]-[0047]) (Using such context data and keywords, the engine may access network 120 in order search a first source 121 comprising official help documentation (e.g., a user manual) associated with the software program. The engine may also search a second source 122 comprising the blog of an informal user group of the software program. The engine may also search a third source 123 comprising a website of an official third party partner of the software program. The engine may also access via the network 120, other sources of information that are not necessarily affiliated with the software program itself. For example, a fourth source 124 may comprise a general external search engine (e.g., GOOGLE). That search engine is configured to search the internet for information relevant to combining data in the particular environment of the software application.)

	Regarding claim 18, Fung in view of Ferrucci discloses “A method, comprising: receiving a question from a device; sending the question to a first information domain comprising plural search subdomains, each of the plural search subdomains being configured to provide a respective candidate answer to the question in a format that differs from those provided by the other search subdomains of the plural search subdomains; (See [008], [0036]) (The engine may process that context data to reference a plurality of sources/subdomains (e.g., official help documentation, informal user blogs, third party partner web sites, etc.) and harvest relevant help information therefrom. Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of relevant help information. Such sources may be external or internal to the environment in which the application resides. For example, various internal sources of potential valuable help information may exist, such as formal sanctioned help documentation, official user groups, and an IT department. Various external sources may also provide valuable help information, for example third party partners, unofficial user blogs, and general Internet resources.)

But, Fung does not explicitly disclose “receiving, in response to sending the question, the candidate answer from each of the plural search subdomains, and a respective confidence score for each of the candidate answers; and providing at least one of the candidate answers and the respective confidence score to the device, for providing an answer to the question based on the respective confidence score and the at least one of the candidate answers.

However, Ferrucci teaches “receiving, in response to sending the question, the candidate answer from each of the plural search subdomains, and a respective confidence score for each of the candidate answers; and providing at least one of the candidate answers and the respective confidence score to the device, for providing an answer to the question based on the respective confidence score and the at least one of the candidate answers.” (See 005], [0088]) (A method and system for diffusing evidence among candidate answers during question answering may be provided. The method may include identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering computer process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The method may also include transferring all or some of the evidence from the first candidate answer to the second candidate answer based on the identified relationship. The method may further include computing a new confidence score for the second candidate answer based on the transferred evidence. Ranking and confidence estimation may be separated into two phases. In both phases sets of scores may be grouped according to their domain for example type matching, passage scoring, etc.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Fung (Application help functionality including suggested search) with Ferrucci (Evidence diffusion among candidate answers during question answering) in order to allow for computer systems to deeply analyze the breadth of relevant content to more precisely answer and justify answers to user's natural language questions. See Ferrucci, [003].

One having ordinary skill would also be motivated to combine Fung and Ferrucci, in view of the suggestions provided by Ferrucci in paragraphs [003]-[004], which suggests that, “An open-domain Question Answering (QA) problem is one of the most challenging in the realm of computer science and artificial intelligence, requiring a synthesis of information retrieval, natural language processing, knowledge representation and reasoning, machine learning, and computer-human interfaces. QA systems typically generate several potential candidate answers to a given question and use various algorithms to rank and score candidates based on their evidence. However, QA systems typically consider candidate answers independent of each other, and seldom, if ever, explore relationships among the candidates themselves.”  

Regarding claim 19, Fung in view of Ferrucci discloses “The method of claim 18, further comprising adjusting the respective confidence scores based on server-based context data.” (See [0060]-[0061], [0105]-[0108]) (The help system may operate in a manner that is dynamic rather than static. Thus as the user continues to interact with the application and provide additional actions, the help information (including the listing of suggested questions) can be updated to reflect the most recent context data.  New questions that are submitted are added to the list of questions for the current context. The questions can be ranked based upon factors such as frequency of the query, and/or by internal flagging.)

Regarding claim 20, Fung in view of Ferrucci discloses “The method of claim 19, wherein the server-based context data corresponds to at least one of general user activity associated with the device, a geolocation of the device, or topic data associated with a user of the device.” (See [0032]-[0033]) (Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of help topics by a user. Software program can be of almost any type, and can focus, for example, upon various business-related topics such as Enterprise Resource Management (ERM) and Customer Relationship Management (CRM).)


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154